WOODSON, J.
— This case was by consent of parties submitted with the case of State ex rel. Pacific Mutual Life Insurance Company v. Grimm, decided In Banc at the present term, and reported at page 135 of this report.
After a careful investigation of the facts and law of the case, we are satisfied that there is nothing in it to distinguish it from the Pacific Mutual case. We are of the opinion that the conclusions announced in that case are controlling in this. We, therefore, deny the peremptory writ of prohibition, and quash the preliminary rule heretofore issued.
All concur except Valliant, G. J., and Graves, J., who dissent in a separate opinion by the latter.